Citation Nr: 0127771	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
April 1986, and from September 1990 to April 1991.  

The appeal regarding the evaluation of the veteran's right 
knee arose from a December 1998 rating action entered by the 
Jackson, MS, VA regional office (RO).  It was perfected for 
appeal in February 2000.  The matter regarding the claim for 
service connection arose from a May 2000 rating action 
entered by the RO.  It was perfected for appeal in January 
2001.  The appeals have since been forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  


REMAND

With respect to the veteran's claim for service connection, 
he contends that he developed a psychiatric disability as a 
consequence of the pain caused by his service connected right 
knee disorder.  In this regard, the Board notes that in a 
July 2000 statement from the veteran, he advised that he was 
receiving psychiatric treatment at the mental hygiene clinic 
located at the Jackson, MS. VA Medical Center.  It does not 
appear from the current record, however, that any attempt to 
obtain the records from this particular clinic has been 
attempted.  Given the obvious relevance of treatment for the 
claimed disability, together with the contention that the 
records of this treatment are under VA control, a final 
decision regarding this aspect of the veteran's claim will 
have to be deferred until an attempt to obtain the identified 
records has been accomplished.  

Regarding the veteran's knee disability, he contends that it 
produces more impairment than is represented by the 10 
percent schedular evaluation currently in effect.  With 
respect to this disability, the Board observes that during 
the appeal period (between 1997 and the present) the veteran 
has undergone 7 surgical procedures with corresponding 
periods where he was assigned temporary total ratings for 
convalescence pursuant to 38 C.F.R. § 4.30.  These procedures 
have been so frequent, and the periods where the veteran was 
awarded convalescence benefits so lengthy, that he has been 
assigned a 100 percent evaluation for nearly one third of the 
appeal period.  After each period of convalescence, the 
veteran's disability rating would then be returned to a 10 
percent schedular evaluation.  

In connection with this claim, the RO has had the veteran 
examined for VA purposes on several occasions.  These 
examinations took place in February, March, and May 1999, as 
well as in February 2000.  Unfortunately, however, each of 
these examinations was conducted during one of the veteran's 
various periods of convalescence, such that the findings 
reflected in the reports would not be those that one could 
expect to represent the veteran's base line of impairment.  
Under these circumstances, the examination reports of record 
are not particularly useful in determining an appropriate 
schedular disability evaluation.  Accordingly, it will be 
necessary to have the veteran undergo a current examination 
of his right knee before a final decision in this regard may 
be entered.  

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:  

1.  The RO should attempt to obtain and associate 
with the file the records of the veteran's 
treatment at the mental health clinic of the 
Jackson, MS, VA Medical Center.  Thereafter, any 
additional development as may be suggested by these 
records should be accomplished, including 
scheduling the veteran for a psychiatric evaluation 
and obtaining an opinion regarding the etiology of 
any psychiatric disability that is present. 

2.  The RO should attempt to obtain and associate 
with the file the records of the treatment the 
veteran received since 2000 for his right knee at 
the Jackson, MS, VA Medical Center.  

3.  Next, the veteran should be scheduled for an 
examination of his right knee.  In the event that 
the veteran has undergone additional surgical 
procedures, this examination should not be 
conducted during any period when the veteran is 
assigned a temporary total rating for convalescence 
purposes, as has previously been the case.

The purpose of the examination is to determine 
the nature and extent of his right knee disability.  
All indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, pertinent clinical findings, 
and diagnoses affecting the knee.

In particular, it should be noted whether or 
not there is arthritis in the right knee joint.  
The extent of any functional loss present in the 
right knee due to weakened movement, excess 
fatigability, incoordination or pain on use should 
also be noted.  Furthermore, the examiner should 
state whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Whether or not any painful 
surgical scar is present should be noted.

Any additional impairment on use should be 
described in terms of the degree of additional 
range-of-motion loss, and specific findings should 
be made regarding range of motion of the right 
knee, to include the extent to which that motion 
deviates from normal.  The level of pain on motion 
should also be described.

All opinions expressed should be supported by 
reference to pertinent evidence, and a complete 
rationale for any opinion expressed, with reference 
to supporting records, should be provided.

Before evaluating the veteran, the examiner 
should review the claims folder, in particular, the 
reports of the various surgeries performed on the 
right knee, and a notation to the effect that this 
review of the record was accomplished should be 
included as part of any examination report.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for an increased 
rating and for service connection.  If the 
schedular evaluation of the veteran's right knee is 
increased, it should be ascertained whether that 
satisfies his appeal concerning that issue.  
Regardless, as to any decision remaining adverse to 
the veteran, he should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue(s) as may remain on appeal.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




